Title: William Jackson to John Jay, 4 January 1790
From: Jackson, William
To: Jay, John


          
            Sir,
            United States [New York] January 4th 1790
          
          The letter, which accompanies this, addressed to the Vice-President of the United States by Judge Sewall, with its enclosure, having been submitted to the President of the United States, he directs me to transmit them to you, as the objects to which they refer are immediately within the department of the supreme Judiciary, and will, in the first instance, come most properly before you. The President of the United States likewise directs me to inform you that Judge Sewall has hinted at the subject of the enclosed papers in a letter to him, of which, if it is thought necessary, a transcript may be had. I have the honor to be, most respectfully, Sir, Your obedient Servant
          
            W.Jackson
          
        